Citation Nr: 0005178	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-13 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for schizoaffective 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from July 1974 to June 1977.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an April 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boise, Idaho.


FINDINGS OF FACT

The veteran's current schizoaffective disorder was shown to 
have first become manifest many years after service 
separation, and no competent medical evidence shows or tends 
to show that it is related to any incident or injury in 
service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
schizoaffective disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are negative for 
complaints, diagnosis or treatment of a psychiatric 
disability.  On enlistment examination in February 1974, the 
veteran denied a history of frequent trouble sleeping, 
depression or excessive worry, loss of memory or amnesia, or 
nervous trouble of any sort.  A psychiatric evaluation was 
normal, and no psychiatric disorder was noted.  During the 
May 1977 separation examination, the veteran again denied a 
history of frequent trouble sleeping, depression or excessive 
worry, loss of memory or amnesia, or nervous trouble of any 
sort.  The separation examination report notes a normal 
psychiatric evaluation, and is negative for schizoaffective 
disorder.

A June 1996 VA hospital report indicates that the veteran was 
admitted earlier that month for treatment of "a probable 
thought disorder."  On admission, the veteran's conversation 
was noted to include bizarre thoughts, delusions, and 
neologisms.  His thinking was tangential with looseness of 
associations, and he was unable to explain his need for 
hospitalization.  He reported using marijuana daily.  On 
mental status examination, the veteran was delusional with 
neologisms, and exhibited some looseness of association.  He 
endorsed thought insertion, thought broadcasting, and thought 
withdrawal.  He denied homicidal or suicidal ideation.  The 
veteran appeared dysphoric, but denied feeling depressed.  
His affect was flat, although generally appropriate.  He was 
alert and oriented x 4.  

The veteran was noted to be less confused and disorganized on 
discharge, but continued some inappropriate smiling and 
laughing.  While he exhibited some loose associations, this 
had improved since his admission.  The discharge diagnosis 
was 1 AXIS I: Probable schizoaffective disorder (affective 
and thought symptoms) exacerbated by 2 vs. substance induced, 
and 2. marijuana and amphetamine abuse.  AXIS II : Deferred.  
AXIS III : Right shoulder pain, and history of facial burns 
with numerous surgeries.  AXIS IV: Extreme psychosocial and 
environmental stressors, including occupational problems, 
problems related to social environment, legal problems, 
economic problems, facial disfigurement, and chronic, serious 
mental disorder.  AXIS V : Level of functioning - Current 
Global Assessment of Functioning Scale (GAF) 20, highest GAF 
past year 30.

VA outpatient records reflect treatment for psychiatric 
complaints from July 1996 to April 1997.  An August 1996 
neuropsychiatric evaluation report notes that psychological 
testing was "not consistent with a picture of schizophrenia, 
but rather an intellectually limited, primitive 
personality."

In December 1996 correspondence to the Social Security 
Administration, Dr. J.L. noted that the veteran was "totally 
disabled and unable to maintain gainful employment due to 
schizoaffective disorder."

In a letter dated the following month, Dr. J.L. opined that 
the veteran satisfied Social Security disability criteria.  
She explained that his schizoaffective disorder was a 
permanent disability, and caused "paranoid delusions, 
inappropriate affect, and illogical thinking with marked 
restriction in his ability to function socially and inability 
to complete work-related tasks."

A January 1997 private psychological evaluation report 
contains a lengthy history.  The veteran's period of service 
was mentioned without any reference to any indications of 
psychiatric disability.  The diagnosis was schizophrenia, 
paranoid type, in partial remission.  The examining 
psychologist commented that the veteran demonstrated a number 
of residuals of the psychotic episode that resulted in his 
hospitalization in June 1996, and would require continued 
follow-up outpatient treatment. 

The veteran filed a claim of entitlement to service 
connection for schizoaffective disorder in January 1997, 
indicating that the disorder had its onset in June 1996.

During a March 1997 private mental status examination, the 
veteran reported experiencing mental health "problems" for 
many years, but denied receiving treatment prior to June 
1996.  The examiner detailed the veteran's history and again 
there was no reference to any psychiatric symptoms in 
service.  The final assessment was AXIS I: Schizoaffective 
disorder, depressive type; dysthymic disorder, early onset; 
alcohol dependence, in sustained full remission; and cannabis 
dependence, in early full remission.  AXIS II : Personality 
disorder not otherwise specified with paranoid and avoidant 
traits.  AXIS III : Severe facial burn scars since a young 
child.  AXIS IV : Unemployment, being supported by a 
girlfriend, inadequate finances, very limited social support.  
AXIS V : Current GAF - 41, and highest GAF over past year - 
41. 

In an April 1997 addendum to the August 1996 VA 
neuropsychiatric report, the examiner reiterated that there 
was no meaningful support for a diagnosis of schizophrenia.  
He commented that while some "ideational peculiarities" 
were present, they certainly could be explained by "a 
combination on the veteran's drug abuse and intellectual 
limitations."  

An April 1997 VA examination report indicates that the 
veteran had been a polysubstance abuser for many years, using 
marijuana, alcohol, cocaine, crank, nicotine and caffeine.  
He currently consumed "at least" 30 cups of coffee, and 30 
cigarettes per day.  The record notes that "probable 
schizoaffective disorder" was diagnosed during VA 
hospitalization in June 1996, but explains that because the 
veteran had been abusing marijuana and amphetamines at the 
time of his admission, it was not clear whether those drugs 
were responsible for his presenting symptoms.  The examiner 
commented that the veteran continued to use high doses of 
nicotine and caffeine, which could create mood instability 
and paranoia.  He concluded that a diagnosis was not clear at 
that time, but related that an addendum would be forthcoming.

An addendum to the VA examination report, dated later that 
month, notes a current diagnosis of AXIS I: polysubstance 
abuse, including marijuana, alcohol, cocaine, crank, 
nicotine, and caffeine.  AXIS II : Personality disorder, not 
otherwise specified.  The physician commented that based on 
the veteran's personality disorder, his GAF score was 50.

In May 1997 correspondence, Dr. J.L. reported that the 
veteran was permanently and totally disabled due to his 
schizoaffective disorder, and indicated that he had "been 
off drugs since June 1996."

An October 1997 report from Dr. J.L. states that a review of 
the veteran's childhood medical records revealed treatment 
for facial burns from age three months to approximately age 
16.  According to the record, the veteran related his current 
"emotional difficulties" to these burns, and believed that 
he was "in denial until his adulthood."  The physician 
opined that the veteran's burns "probably affected him 
psychologically growing up." 

An April 1998 rating decision denied service connection for 
schizoaffective disorder on the basis that the claim was not 
well grounded.  The veteran filed a notice of disagreement 
(NOD) with this decision in June 1998, and submitted a 
substantive appeal (Form 9) in August 1998, perfecting his 
appeal.  

The RO continued the denial of service connection for 
schizoaffective disorder in January 1999.

Later that month, the veteran submitted a November 1998 
statement from R.W. in support of his claim.  This letter 
indicates that the veteran exhibited a good attitude as a 
young man, and "looked at the brighter side of life."

Consequently, the RO continued the denial of service 
connection for schizoaffective disorder in May 1999.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § § 1110, 1131; 38 C.F.R. § 3.303.  
With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease, and sufficient 
observation to establish chronicity at the time.  Continuity 
of symptomatology is required only where the condition noted 
during service is not shown to be chronic.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

For the purposes of section 1110 of this title, and subject 
to the provisions of section 1113 of this title, in the case 
of any veteran who served for ninety days or more during a 
period of war and a chronic disease, including psychoses, 
becomes manifest to a degree of ten percent or more within 
one year from the date of separation from such service, such 
disease shall be presumed to have been incurred in or 
aggravated by such service notwithstanding there is no record 
of evidence of such disease during the period of service.  38 
U.S.C.A. § 1101, 1110, 1112, 1113, 1133 (West 1991); 
38 C.F.R. § 3.307, 3.309 (1999).  Where there is affirmative 
evidence to the contrary, or evidence to establish that an 
intercurrent injury or disease which is a recognized cause of 
any of the disease within the purview of section 1112 of this 
title, has been suffered between the date of separation from 
service and the date of onset of any such diseases, or the 
disability is due to the veteran's own willful misconduct, 
service connection pursuant to section 1112 will not be in 
order.  38 U.S.C.A. § 1113 (West 1991).

A veteran claiming entitlement to VA benefits has the burden 
of submitting supporting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible, that is one which is meritorious on its own or 
capable of substantiation.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  For the limited purpose of determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

The United States Court of Appeals for Veterans Claims 
(Court) has provided the Board with a series of important 
cases on what constitutes a "well-grounded claim."  The 
Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 495-97 
(1997).  

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.

Where the determinative issue involves a question of medical 
diagnosis or causation, competent (medical) evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When the evidence supports 
the claim or is in relative equipoise, the veteran prevails.  
Gilbert, 1 Vet. App. at 56.  Further, where the "fair 
preponderance of the evidence" is against the claim, the 
benefit of the doubt rule has no application.  Id.

Although the veteran is competent to describe symptoms 
perceptible to a lay person, he is not competent to provide a 
medical diagnosis or an opinion regarding medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
his lay evidentiary assertions can not establish two of the 
three basic elements of a well-grounded claim for service 
connection:  current disability, or a nexus between a current 
disability and an injury or disease in service. 

While the record in this case reflects that the veteran was 
hospitalized for treatment of probable schizoaffective 
disorder in June 1996, and shows post-service treatment for 
schizoaffective disorder, the record is devoid of competent 
medical evidence establishing the existence of a nexus 
between current schizoaffective disorder and service.  As the 
veteran's schizoaffective disorder first became manifest more 
than 19 years after his separation from service, and there 
has been no competent medical evidence presented to establish 
a nexus between this disorder and service, the Board must 
conclude that the veteran's claim of entitlement to service 
connection for schizoaffective disorder is not well grounded.  
Caluza, 7 Vet. App. at 506; See Edenfield v. Brown, 8 Vet. 
App. 384 (1995).

The Board notes that according to an October 1997 report from 
Dr. J.L., the veteran related his current "emotional 
difficulties" to facial burns during childhood, and opined 
that he was in "denial" of these emotional difficulties 
until his adulthood.  The veteran is competent to provide 
evidence as to manifestations perceptible to a lay party.  
The question of whether certain manifestations, even those 
perceptible by a lay party, represent a specific disorder, as 
well as the question of whether a pre-existing disorder 
increased in severity, however, are both matters requiring 
medical expertise that the veteran does not possess.  While 
Dr. J.L. commented that the veteran's facial burns "probably 
affected him psychologically growing up," she did not 
diagnose a chronic psychiatric disorder during childhood, nor 
did she associate any current psychiatric disability to the 
veteran's period of service. 

The record in this case has been fully developed by the RO.  
There is no indication that there exists, nor has the 
claimant alleged the existence of any competent medical 
evidence that could make the claim well grounded.  
Specifically, there is no indication that records relating to 
a claim with the Social Security Administration in the 1990's 
contain any evidence relevant to whether a current 
psychiatric disability is related to the period of service 
ending in 1977.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
 
The Board has determined, therefore, in the absence of a 
well-grounded claim of entitlement to service connection for 
schizoaffective disorder, VA has no duty to assist the 
veteran in developing his case.


ORDER

Entitlement to service connection for schizoaffective 
disorder is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 

